REQUESTED BY: Dear Senator:
You have requested an opinion from this office regarding which state employees would be covered under the overtime provisions outlined in LB 88 and LB 235, respectively. For clarification, in this opinion we concern ourselves only with the purported scope of the respective pieces of legislation, not with their propriety or validity.
It is our opinion that LB 88, as introduced and read on January 6, 1977, would apply only to employees of the departments listed in section 81-101, R.S.Supp., 1976. LB 88 amends section 81-117, which is a portion of the civil code of the State of Nebraska. Sections 81-101 and 81-102, R.S.Supp., 1976, respectively enumerate the departments and the department heads which are referred to in section81-117.
LB 235 defines, in section 1(2), employees as follows:
   "(2) Employee shall mean any individual employed by a state agency, department, commission, board, or office other than an individual who holds a publicly-elected office of the State of Nebraska or who serves as a chief administrative officer for a state agency, department, commission, board, or office, specifically including all non-academic personnel of the University of Nebraska and the state colleges;"
LB 235 then excludes certain persons from the operation of the act, i.e. professionals, and provides special provisions for others, i.e. firemen and policemen. The employees to whom the overtime provisions would apply under LB 235 are considerably broader than those contained in LB 88 as it applies to the agencies, departments, commissions, boards, or offices referred to above rather than merely to the code departments.